Citation Nr: 1018217	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to service connection for residuals of a 
concussion.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a bilateral leg 
disorder.

6.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

7.  Entitlement to an initial disability rating in excess of 
10 percent for chronic neck pain syndrome, and degenerative 
joint disease C4-C6.

8.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N. K.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 
1961.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
a February 2006 rating decision, the RO granted service 
connection for bilateral hearing loss at a noncompensable 
disability rating and for tinnitus at a 10 percent disability 
rating; and denied service connection for PTSD, anxiety and 
depression, residuals of a concussion, right and left knee 
disorders, and a bilateral leg disorder.  In an April 2006 
rating decision, the RO granted service connection for a low 
back disorder at a 10 percent disability rating, and granted 
service connection for chronic neck pain syndrome, and 
degenerative joint disease C4-C6, at a 10 percent disability 
rating.

As support for his claims, the Veteran provided testimony 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing) in December 2009.  The transcript of the 
hearing has been associated with the claims file and 
reviewed.

Issues 6 through 8 are REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is no medical evidence of current diagnoses of PTSD 
with anxiety and depression, residuals of a concussion, a 
right knee disorder, a left knee disorder, and a bilateral 
leg disorder.


CONCLUSIONS OF LAW

1.  PTSD with anxiety and depression was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  Residuals of a concussion were not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  A right knee disorder was not incurred or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  A left knee disorder was not incurred or aggravated by 
service.  38 U.S.C.A. 
`§§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  A bilateral leg disorder was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in December 
2004.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, letters dated in March 2006 advised the Veteran 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in March 2006, after issuance of the initial 
unfavorable AOJ decision in February 2006.  However, both 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
December 2004, followed by subsequent Dingess notice in March 
2006, the RO readjudicated the claims in an SOC dated in 
August 2007 and two SSOCs dated in October 2007 and June 
2008.  Thus, the timing defect in the notice has been 
rectified.  In any event, the Veteran has never alleged how 
any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, 
the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  
Further, the Veteran has submitted numerous statements in 
support of his claims.  

The Board acknowledges the lack of VA examinations regarding 
the etiology of the Veteran's residuals of a concussion, 
right and left knee disorders, and a bilateral leg disorder; 
however, such examinations are unnecessary in this case.  In 
this regard, VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, there is no medical evidence 
of current diagnoses of, or treatment for, the disorders; 
thus, there is no indication that any such disorders may be 
associated with the Veteran's service.  Thus, the first and 
third elements of McLendon are not met and VA examinations to 
establish a nexus are not required.  

Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  PTSD with Anxiety and Depression

In this case, the Veteran contends that he has PTSD with 
anxiety and depression due to the stressors of a personal 
assault in September 1958 and being involved in a motor 
vehicle accident in November 1959.  See December 2009 Travel 
Board hearing transcript.

As mentioned above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA outpatient treatment records and private 
medical records are negative for any definitive diagnosis of 
PTSD, anxiety, or depression.  Although the Veteran asserts 
that he was treated for a mental disorder in the 1980s after 
a suicide attempt, a request for treatment records to the 
treating facility by the RO was returned with a negative 
response indicating that no records concerning the Veteran 
were found.  See July 2005 letter from Irvine Regional 
Hospital and Medical Center.  Further, while VA and private 
treatment records reveals reports of a diagnosis of PTSD by 
the Veteran and diagnostic impressions of anxiety, there is 
no documentation that these disorders actually have been 
diagnosed.  See, e.g., VA treatment records dated in April 
2004, May 2004, and June 2004; and private treatment record 
from M.S. Smar, M.D., dated in November 2002.  While the 
Veteran is competent to state that he suffered from 
symptomatology of a mental disorder, including PTSD, anxiety, 
and depression, there must be competent medical evidence 
where the determinative issue involves medical causation or a 
medical diagnosis.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, absent evidence of a 
current disability, service connection cannot be granted for 
PTSD with anxiety and depression.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
report symptoms of PTSD with anxiety and depression, he is 
not competent to render an opinion as to the medical etiology 
of any symptomatology he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Residuals of a Concussion

In this case, the Veteran contends that he has experienced 
migraines and other symptoms since being involved in a motor 
vehicle accident in November 1959 during service.  See 
December 2009 Travel Board hearing transcript.

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA outpatient treatment records and private 
medical records are negative for any diagnosis of migraines 
or other residuals of a concussion.  Although private 
treatment records from M.S. Smar, M.D., contain a notation of 
reported headaches, subsequent treatment records show no 
further complaints of headaches and there is no evidence that 
the Veteran has been diagnosed with any migraines or headache 
disorder.  See private treatment record from M.S. Smar, M.D., 
dated in 1992.  While the Veteran is competent to state that 
he suffered from symptomatology of residuals of a concussion, 
including migraines, there must be competent medical evidence 
where the determinative issue involves medical causation or a 
medical diagnosis.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, absent evidence of a 
current disability, service connection cannot be granted for 
residuals of a concussion.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.     

The Board notes that the Veteran's STRs contain documentation 
of a complaint of headaches in January 1960.  However, there 
was no diagnosis of migraines or another disorder.  No 
further complaints regarding this condition or other headache 
disorders were documented during the Veteran's remaining time 
in service.  More significantly, despite sustaining other 
injuries and losing consciousness during the aforementioned 
in-service November 1959 motor vehicle accident, the Veteran 
was never diagnosed with concussion due to this motor vehicle 
accident.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they 
show neither complaints nor evidence of residuals of a 
concussion.  

The Board emphasizes that, while the Veteran is competent to 
report symptoms of residuals of a concussion, including 
headaches, he is not competent to render an opinion as to the 
medical etiology of any symptomatology he experiences, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.




B.  Right and Left Knee Disorders

The Veteran also asserts that he has a right knee and left 
knee disorder due to service and lower back condition.  See 
the Veteran's claim dated in November 2004 and December 2009 
Travel Board hearing transcript.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

As discussed above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA outpatient treatment records and private 
medical records are completely devoid of any complaints of 
symptomatology of the knees or any diagnosis of a knee 
disorder.  While the Veteran is competent to state that he 
suffered from symptomatology of the knees, there must be 
competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, absent evidence of a current disability, service 
connection cannot be granted for a right knee or a left knee 
disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.     

The Board emphasizes that, while the Veteran is competent to 
report experiencing symptomatology of the knees, he is not 
competent to render an opinion as to the medical etiology of 
any symptomatology he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.


C.  Bilateral Leg Disorder

Finally, the Veteran contends that he has a bilateral leg 
disorder, claimed as due to service and lower back condition. 

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

As previously discussed, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, VA outpatient treatment records and 
private medical records are negative for any definitive 
diagnosis of a bilateral leg disorder.  Although VA and 
private treatment records reveals reports of pain in the 
legs, there is no documentation that any bilateral leg 
disorder has been diagnosed; they merely reflect assessments 
and impressions of the physicians.  See, e.g., private 
treatment record from South Nassau Orthopedic Surgery & 
Sports Medicine, P.C., dated in February 2004; VA treatment 
records dated in July 2004; and examination reports from R. 
Lanter, D.O., dated in August 2007 and November 2009.  While 
the Veteran is competent to state that he suffered from 
symptomatology of a bilateral leg disorder, there must be 
competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, absent evidence of a current disability, service 
connection cannot be granted for a bilateral leg disorder.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
report experiencing symptomatology of the legs, he is not 
competent to render an opinion as to the medical etiology of 
any symptomatology he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for PTSD with anxiety and depression is 
denied.

Service connection for residuals of a concussion is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a bilateral leg disorder is denied.


REMAND

Before addressing the merits of the issues regarding 
bilateral hearing loss, chronic neck pain syndrome, and 
degenerative joint disease C4-C6, and a low back disorder, 
the Board finds that additional development of the evidence 
is required.

First, with regard to his neck and low back disorders, the 
Veteran has identified private treatment records that have 
not been associated with the claims file.  See December 2009 
Travel Board hearing transcript.  In this regard, VA's duty 
to assist pertains to obtaining records of the Veteran's 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also 
has a duty to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for these disabilities would be relevant to the 
Veteran's claim, the RO should make further attempts to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.

Next, VA examinations are needed to determine the current 
nature, extent, and severity of the Veteran's bilateral 
hearing loss, neck disorder, and low back disorder.  The 
Veteran's has complained of worsening symptoms that interfere 
with his daily life, such as an inability to hear someone 
talking and having to read lips to understand, suffering from 
chronic pain, inability to lift his arms, requiring a walker 
to ambulate, muscles locking.  See December 2009 Travel Board 
hearing transcript.  All of these symptoms may be indications 
that his disabilities have worsened, and examinations are 
needed to determine whether this is the case.  

Further, the last examination of the Veteran's hearing loss 
was in May 2005, almost five years ago, and the last 
examination of the Veteran's cervical and lumbar spine was in 
April 2006, over four years ago.  More current examinations 
would be helpful in deciding his appeal, especially because 
he has recently indicated that he is experiencing worsening 
symptoms.  See December 2009 Travel Board hearing transcript; 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month-old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received at VA for his 
service-connected bilateral hearing loss, 
neck disorder, and low back disorder since 
May 2007.  The Veteran should also furnish 
signed authorizations for the release to 
the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159.

2.  Arrange for the Veteran to undergo a 
VA examination by an appropriate 
specialist to determine the current 
severity of his bilateral hearing loss.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination should include any 
necessary diagnostic testing or 
evaluation, particularly audiometric 
studies, to determine the current severity 
of his bilateral hearing loss.  
Specifically, these studies should include 
puretone audiometric studies at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz and a controlled speech 
discrimination test (Maryland CNC).  The 
results of the audiometric studies should 
be specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current bilateral hearing loss, whether 
the Veteran's bilateral hearing loss has 
worsened, and indicate the effect the 
Veteran's bilateral hearing loss has on 
his ability to obtain and maintain gainful 
employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to assess the 
current severity of his service-connected 
chronic neck pain syndrome, and 
degenerative joint disease C4-C6.  The 
claims folder should be made available to 
the examiner for review for the 
examination, particularly a copy of this 
remand and any pertinent treatment and 
history.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional 
loss associated with the neck disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected neck 
disorder, such as radiculopathy or 
sciatica affecting the upper extremities, 
the examiner should identify this 
abnormality and comment on its severity.

Finally, the examiner should indicate the 
effect the Veteran's neck disorder has on 
his ability to obtain and maintain gainful 
employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher initial rating. 

4.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to assess the 
current severity of his service-connected 
low back disorder, currently diagnosed as 
chronic low back pain syndrome and facet 
arthrosis at L4-L5 and L5-S1.  The claims 
folder should be made available to the 
examiner for review for the examination, 
particularly a copy of this remand and any 
pertinent treatment and history.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional 
loss associated with the back disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected back 
disorder, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

Finally, the examiner should indicate the 
effect the Veteran's low back disorder has 
on his ability to obtain and maintain 
gainful employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher initial rating. 

5.  Readjudicate the Veteran's claims for 
an initial compensable disability rating 
for bilateral hearing loss, an initial 
disability rating in excess of 10 percent 
for chronic neck pain syndrome, and 
degenerative joint disease C4-C6, and an 
initial disability rating in excess of 10 
percent for a low back disorder, in light 
of the physical examinations provided and 
any additional evidence received since the 
SSOC in June 2008.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


